Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (hereafter Shimizu)(US PgPub 2020/0043344) and in view of Kadomae (US PgPub 2019/0098185).
Regarding claim 1, Shimizu discloses an entry support system which supports entry of an externally located person to a vehicle (Figure 1), the entry support system comprising: an internal user detecting unit configured to detect an internal user located in a vehicle interior of the vehicle (Figure 1, Elements 42-43 and Paragraph 0101 where an in-vehicle camera detects internal users); an externally located person recognition unit configured to recognize the externally located person located in an area 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the in-vehicle user authentication of Kadomae to the vehicle system of Shimizu, motivation being to increase security in the system by identifying and authenticating a driver of the vehicle before allowing select driver operations.
Regarding claim 2, Shimizu discloses an externally located person face image acquisition unit configured to acquire a face image of the externally located person, wherein the reporting unit is a display unit visually recognized by the internal user, and the externally located person reporting unit executes processing of displaying the face image of the externally located person at the display unit as 
Regarding claim 3, Shimizu discloses a registered user authentication unit configured to determine whether or not the externally located person is a registered user for whom predetermined registration is performed, wherein the entry permission unit executes the entry permission processing after a lapse of predetermined time from a point of time at which the predetermined reporting is executed, when the externally located person is determined as the registered user by the registered user authentication unit (Figure 19 and Paragraphs 0017, 0160, 0202, 0203 and 0254 where identified users are registered users).
Regarding claim 4, Shimizu discloses a registered user authentication unit configured to determine whether or not the externally located person is a registered user for whom predetermined registration is performed, wherein the externally located person reporting unit prohibits the predetermined reporting when a plurality of the externally located persons are recognized by the externally located person recognition unit and none of the externally located persons is determined as the registered user by the registered user authentication unit (Figure 19, Figure 21 and Paragraphs 0017, 0160, 0202, 0203 and 0254 where identified/displayed users are registered and authenticated users).
Regarding claim 5, Shimizu discloses a registered user authentication unit configured to determine whether or not the externally located person is a registered user for whom predetermined registration is performed, wherein the externally located person reporting unit executes the predetermined reporting of a first reporting aspect when the externally located person is determined as the registered user by the registered user authentication unit, and executes the predetermined reporting of a second reporting aspect different from the first reporting aspect when the externally located person is determined as not the registered user by the registered user authentication unit (Figure 19, Figure 21 and Paragraphs 0017, 0160, 0202, 0203 and 0254 where identified/displayed users 
Regarding claim 6, Shimizu discloses a seat using state recognition unit configured to recognize a using state of seats of the vehicle; and a seat using state reporting unit configured to make a display unit visually recognized by the internal user display a seat using state screen that indicates a seat in use by a first display aspect and a vacant seat by a second display aspect different from the first display aspect, based on a recognition result of the using state of the seats of the vehicle by the seat using state recognition unit, when the externally located person is recognized by the externally located person recognition unit (Figure 21 and Paragraphs 0213 and 0290-0293 where the vacant and occupied seat count are provided to the driver of the vehicle through the driver assist screen).
Method claim 7 is drawn to the method of using the corresponding system claimed in claims 1-6.  Therefore method claim 7 corresponds to system claims 1-6 and is rejected for the same reasons of obviousness as used above.
Regarding claim 8, see rejections for claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687